Curia, per Evans, J.
Upon a review of this case, I am satisfied I was wrong, in nonsuiting the plaintiff on the circuit. I think, the true construction of the instrument is an acknowledgment of *24a debt due by both, with an agreement that one of them should give a' specific lien, by mortgage, to secure the payment. This was done by Solomon Crocker, but the debt still remained the debt of both, and an action would lie against both on this paper. This construction is confirmed by the fact that the instrument was not delivered up when the mortgage was executed. A creditor may take a mortgage from one joint obligor to secure a debt due by both ; and that I take to be, in substance, what was intended in this case. The motion, to set aside the nonsuit, is granted.
Henry and Bobo, for plaintiff.
Young and Dean, contra.
Gannt, O’Neall, Eakle, Butler and Richardson, Justices, concurred.